 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalachian Power CompanyandInternational Broth-erhood of ElectricalWorkers,AFL-CIO. Case9-CA-5708July 31, 1972DECISION, ORDER, AND NOTICEOn December 14, 1970, Trial Examiner James V.Constantine issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and asupporting brief, and the General Counsel and theCharging Party respectively filed limited exceptions,each with a supporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and finds, in accord with certain of Respon-dent's exceptions, that this case should properly bedeferred to arbitration. The Board therefore adoptsonly such findings and conclusions of the TrialExaminer as are consistent with this Decision andOrder.The complaint alleged that Respondent violatedSection 8(a)(3) and (1) of the Act by revoking,effective as of July 5, 1970, a 2-year leave of absenceRespondent had granted the previous January 2 toDallasKinser, an employee at its Logan, WestVirginia, plant. The material facts concerning theRespondent's grant and cancellation of the leave arenot disputed. They are as follows:Respondent granted Kinser the leave of absence atKinser's request and in the context of the below-quotedprovisionscontained in the bargainingcontract between Respondent and 10 IBEW Localscovering IBEW-represented employees at 12 plants.'The provisions in question are contained in article X(or 10) of the contract and state as follows:LEAVES OF ABSENCE10.1When the Company's business conditionspermit, an employee may be granted a leave ofabsence for a period not exceeding one (1) year,during which he shall continue to accumulateseniority;provided, however, that for a causedetermined sufficient by the Company such leavemay be granted for not more than one (1)additional year. No leave may be granted for anemployee to take employment elsewhere duringsuch leave, except for employment arranged by orconsented to by the Company, and except asprovided in Section 10.3.10.2 If it is claimed that the Company has beenIThese plants are located at Logan, Beckley, Cabin Creek, Huntington,Point Pleasant,Kanawa River,and Charleston, in West Virginia; and atLynchburg, Roanoke, Fieldale, Glen Lyn, and Clinch River, in Virginia.The contract covering these plants is a single instrument, the terms ofwhich were negotiated by a Systems Council composed of representatives ofguilty of discriminationin refusingor allowing aleave of absence, such alleged discrimination maybe made the subject of a grievance.10.3An employee who is selected as representa-tive of the System Council of the Local Unions toserve the interests of the System Council or LocalUnions in matters pertaining to the bargainingunits may, after reasonable notice to the Compa-ny, be granted a leave of absence without pay fortwo (2) years, and additional two (2) year periodsthereafter if mutually agreed upon by the Compa-ny and the Union. He shall continue to accumu-late seniority and serve throughout the leave ofabsence. Upon termination of his duties he shallbe reinstated in his former position, with all rightsand privileges, provided he is then still qualifiedand capable of performing the duties of such job.10.4All leaves of absence shall be issued inwriting and state the condition thereof. A copy ofsuch leave shall be kept on file by the departmenthead and a copy furnished to the employee and acopy to the Union.Kinser first formally applied to Respondent forleave by a letter dated October 10, 1969. In thatletter,Kinser asked for a 1 year's leave of absence"pursuant to Sections 10.1 and 10.3" of the contractinorder to "accept assignment as a full-timerepresentative for Local Union 938, Local Union1978,and Local Union 1119" of the IBEW. These;locals represent employees of Respondent at Logan,'Charleston,and Huntington and Point Pleasant,West Virginia, respectively. On November 5, 1969,Respondent replied by letter that it was "not ourpractice to grant an employee personal leave underSection 1 to take employment elsewhere." However,callingKinser's attention to section 10.3, above,Respondent suggested that he request leave "inaccordancewith" that section. By letter datedDecember 13, Kinser requested, "pursuant to ArticleX, Section 3," a 2-year leave, effective January 5,1970, "to accept assignment as a full-time representa-tive for Local Union 938, Local Union 978, andLocal Union 1119." Respondent then granted theleave.Kinser went on leave on January 5, 1970. While hespent the major portion of his time in handlingmatters of immediate interest to the employees in thebargainingunits in question, he also spent asubstantial part of his time in conducting organizingcampaignsfor the IBEW among groups of unorgan-each of the local unions.The contractrecognizes the Systems Council as the"representative"of the 10 IBEWLocalsas to all contract matters referredto said Council by said locals.The contract is dated October 1, 1968, and is effective,by itsterms, untilSeptember30, 1971.198 NLRB No. 7 APPALACHIANPOWERCOMPANYized employees at Respondent's Huntington plantand at the Big Sandy and Ashland plants of theKentucky Power Company, a sister company ofRespondent.Respondent was informed that Kinser, in thecourse of his organizational activity, was represent-ing himself to the employees not only as an IBEW"representative" and "business manager," but also asan employee of Respondent who had been grantedleave from the Logan plant. Acting on this informa-tion,Respondent sent a letter, dated March 18, 1970,to each of its unrepresented employees with a copy toKentucky Power Company. Respondent, in its letter,stated, among other things, that Kinser's attempt to"expand union organization among unorganizedemployees of Appalachian and sister companyproperties" was a "type of activity not envisioned byAppalachianmanagement when he was grantedleave."Then, after referring to indications that"some" had viewed the "fact that Mr. Kinser is onleave" as signifying that management "looks withfavor upon his activities," Respondent's letter added:"Such is not the position of the Company." On April9,Kentucky Power Company sent a separate letter toits employees and attached a copy of Respondent'sletter.2Kinser's organizational efforts bore fruit at one ofthe three plants where he had sought to organize-n-amely, that of Kentucky Power's Big Sandy plant,where, inMay1970, the Union won a Board election.After the election the Union posted a notice (on May21) announcing the results and stating that "thiscampaign was conducted by D. A. Kinser,BusinessManager of Locals 938, 978, and 1119 in his sparetime after 3:30 p.m." Thereafter, on June 2, 1970,Larew, Respondent's personnel director, wrote Kin-ser and informed him that his activities while onleave were "both contrary to the letter as well as theintent of the provisions" of the agreement pursuantto which his leave was granted and that his leave wastherefore canceled, effective July 2, 1970.Pursuant to Respondent's June 2, 1970, letter,Kinser came back to work at his regular job on July2, 1970. Meanwhile, however, the Union took dualmeasures in an effort to obtain a revocation ofRespondent's cancellation action. First, on June 8,1970, it filed a grievance under the contract'sgrievance-arbitration procedures. These proceduresprovided for four internal steps (with a hearing at thefourth one) and for arbitration as the fifth and finalstep.The Union complained in its grievance that2Respondent's agents testified at the hearing that Kentucky Power hadcomplained to Respondent about Kinser's conducting an organizingcampaign while on leave-of-absence status and that,as a result,there hadbeen a "strain"in Respondent's relations with that company.577Respondent's action was taken in violation of bothsections 10.3 and 3.1 of the contract.3 Next, andwhile the grievance was pending for decision at thefourth step following hearing, the Union, on June 24,1970, filed the charges herein,allegingRespondent'saction to be unlawful discrimination within themeaning of Section 8(a)(3) and (1) of the Act.On July 7, 1970, the Union was notified that itsgrievance had been denied at the fourth step, and itthereupon invoked the arbitration provision of thecontract (art. IV, sec. 4.4). The contract's arbitrationprocedure calls for a board of three arbitrators-onedesignated by the Union, one by Respondent, andthe third by the two arbitrators. The contract alsospecifical. y commands the use of arbitration wherean issue involving contract interpretation is raised.A month later, on August 7, 1970, Respondentinformed the Union that one McIntosh had beenappointed as the Company's representative on theboard of arbitration. On August11,Bledsoe in-formed Respondent that he himself had been namedas the Union's representative. On August 18, the tworepresentativesmet to select a neutral person as athirdmember but were unable to agree on anyone.They therefore agreed thatBledsoeshould procure alistof arbitrators from the American ArbitrationAssociation and that a selection would be made fromthat list.On August 25, 1970, the General Counsel issuedthe complaint in this case based on the charge theUnion had filed on June 24, 1970. At the hearingheld on October 21, 1970, Bledsoe, the last witnesscalled by the General Counsel, announced from thestand that he was "withdrawing" the Union's referralof Kinser's grievance to arbitration. No evidence wasadduced that, as of that date, Bledsoe had communi-cated,ashe had promised, with the AmericanArbitration Association.The Trial Examiner found on the foregoing factsthat Respondent had canceled Kinser's leave, in part,for a permissiblereason,namely that Kinser hadconducted some of his organizing activities duringthe hours when Kinser would have been working athis regular job but for his leave ("working time," asthe Trial Examiner defined it), and, in part, for animpermissible reason;namely, that Kinser hadconducted a substantial portion of his organizingactivities during "nonworking time." He concludedthat, as the reason he found legally impermissiblewas a "substantial and motivating" one for thecancellation action, Respondent had therefore violat-ed Section 8(a)(1) and (3) of the Act. The Trial3Sec. 10.3 is quotedsupra.Sec. 3.1expresses Respondent'sgeneralundertaking not to discriminate against employees because of their unionactivities. 578DECISIONSOF NATIONAL LABORRELATIONS BOARDExaminer supported his conclusion in this respectmainly by importing into this case certain establishedBoard principles that are applicable to situationswhere employer rules against union solicitation byemployees are at issue.The Trial Examiner assigned as an added basis forthe ultimate conclusion he reached that "Respondententertained antiunion hostility and that such enteredinto the decision to cancel Kinser's leave." The TrialExaminer appears to have rested his finding ofantiunion hostility solely on the objection to Kinser'sorganizing activities that Respondent and the Ken-tucky Power Company expressed to their employeesin the letters referred to above, wherein the employ-ees were also solicited to vote against the Union inthe then pending Board elections.Not only the Respondent but the General Counseland the Charging Party as well have taken exceptionto the Trial Examiner's importation to this case of---theBoard principles pertaining to employer no-solicitation rules and to the distinctions he drew onthat basis between Kinser's working time and freetime as applied to the specificissuesbefore us.Weagree that these exceptions are well taken. TheBoard's no-solicitation rule principles, which distin-guishedbetween employer restrictions of unionsolicitationon working time and free time, werefashioned to work out an accomodation between theorganizational rights assured to employees under theAct and the right and need of employers to maintainproduction and discipline in their plants. Thedistinction between "working time" and "nonwork-ing time" drawn by the Trial Examiner has no realmeaning here since Kinser, althoughstillan "em-ployee" in the statutory sense, was not working forRespondent during the period here in question;Plainly,no employer interest in production ordiscipline is involved in this case, and there are noconflicting rights to balance. It follows, and we find,that the question of whether or not, or to whatextent,Kinser engaged in organizational activitiesduring or after the normal hours of his job withRespondent is wholly irrelevant.In substantial agreement with Respondent, we findthat the violation issue presented for determinationhere turns, initially, on two questions: (1) whethersection 10.3 of the contract-the section under whichKinser was granted leave-imposed, as a condition,that the person granted leave to act as a unionrepresentative limit his activities as such to serving"the interests of the bargaining units"; and (2)4Of course,as Respondent itself recognizes,Respondent's action againstKinser would establish a violation of Sec 8(a)(3) and (1) in the absence ofany contractual restrictions on Kinser's engaging in organizing activitieswhile serving,on leave, as a union representative under the parties'bargaining agreement5Our dissenting colleagues' view that Respondent's "alarm"over thewhether Kinser's extension of his activities to unionorganization at unrepresented plants while serving asa council representative constituted a breach of thatcondition. Quite clearly, Kinser had no right inde-pendently of the contract to acquire, or to retain, thestatus of an employee while on leave. And, if, intruth, itwas the parties' contractualintent (asRespondent contends) to prohibit an employeegranted leave under section 10.3 of the contract fromacting as a union organizer while on leave, we wouldnot be prepared to hold, in the context of this case,that either the condition itself, or Respondent'senforcement of it through the cancellation of theleave,was so inherently destructive of statutoryrights as to amount, without more, toa per seviolation of Section 8(a)(1) and (3) of the Act.4Taking into account the record evidence as awhole, we are not persuaded that an inference ofunlawful motivation can justifiably be drawn fromconsiderations independent of the contract. For,assuming,without deciding, that Respondent hascorrectly interpreted the relevant provisions of thecontract, the Trial Examiner's additional conclusionthat Respondent's cancellation of Kinser's leave wasmotivated by antiunion hostility seems to us over-drawn. It is true, of course, that Respondent and theKentucky Power Company, in preelection lettersaddressed to their employees, pressed their objec-tions to Kinser's organizing activities. But they did sospecificallyon the ground that Kinser'sactivitieswere in contravention of the terms of his leave, andthey made clear that their concern was to dissipateany inference that employees might draw fromKinser's activities while on leave that the companiesfavored or sponsored the Union's campaigns. If, asRespondent here contends,Kinser'sorganizingactivitieswere in fact in violation of the conditionsunder which Kinser was granted leave, we cannot saythat the Respondent had no legitimate reason for soadvising its unrepresented employees. Nor do webelieve that a contrary inference is required simplybecause such statements were incorporated in pre-election literature urging a no-union vote. Respon-dent's preelection campaignstatementswere moder-ate in tone, and, viewed in the light of Respondent'slong history of bargaining with the Union, canhardly be characterized as displaying a deep-seatedanimus to its employees' union representation ordisregard for its employees' statutory rights.5What emerges from all of the above is that,although the issue in this case is couchedin unfairUnion's victory attheKentucky Power plant lay at the root of itscancellation action seems to restheavily onthe fact that Respondentcanceled Kinser's leave immediately after that unionvictorywas certifiedby the Board.But the timing of Respondent's action is also subject to theinference that it was attributabletowhollylegitimate considerations,namely, that Respondent did not wish to lay itself open to the risk of APPALACHIAN POWER COMPANYlabor practice terms, that issue is essentially a disputeabout the meaning of relevant contract terms.Although we are, of course, empowered to construethose terms, Respondent here requests that we deferto arbitration .6 For reasons fully set out inCollyerInsulatedWire Co.,192 NLRB No. 150, we herebygrant that request.We note particularly that theparties have grievance-arbitration procedures theythemselves have voluntarily established; they havebound themselves under section 10.3 of the contractto refer all disputes about the interpretation ofcontract terms to those procedures; and it appearsfinally at rest in a manner sufficient to effectuate thepolicies of the Act.7 Finally, here as inCollyer,weshall dismiss the complaint but retain jurisdiction ofthisproceeding for purposes of entertaining anappropriate post decree motion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed; provided, however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining an appropri-ate and timely motion for further consideration upona proper showing that either (a) the dispute has not,with reasonable promptness after the issuance of thisdecision, either been resolved by amicable settlementin the grievance procedure, or (b) the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to theAct.MEMBERS FANNING AND JENKINS,dissenting:As found by the majority, section 10.3 of thecontract between the Respondent and the IBEWlocalshere involved provided that an employeewould be eligible for leave of absence if selected as arepresentative of these locals to serve their interests"inmatters pertaining to the bargaining units."Pursuant to this contractual clause Dallas Kinser wasgranted leave on January 5, 1970. Thereafter Kinserassisted the IBEW in several organizational cam-paigns to organize unrepresented employees ofelection objections in the event of a no-union vote;it therefore withheld itscancellation action for that reason.Certainlyno inference of unlawfulmotive may be drawn from the preelection statements issued by KentuckyPower and Respondent inasmuch as these statements were carefully limitedto the expression of views permitted by Sec. 8(c) of the Act, and involved noconduct calculated to impede or to coerce the employees in the exercise oftheir right to vote for-or against-the Union.6 It is, of course,implicit in our decision that the contractual provisionsapplicable to the situation here in issue are susceptible of dual meanings-one consistent with Respondent's position and the other consistent withthe Union's.Our dissenting colleagues contend that,in these circumstances,our decision"ignorels] the long line of Board and court decisions holdingthat a waiver of statutory rights must be stated in clear and unmistakableterms."Our colleagues'contention,however,disregardsthefact thatKinser's "right"to go on leave and to remain in that status is one that579Respondent and sister companies. At the Respon-dent'sHuntington,West Virginia, office the Unionwas unsuccessful. However, in May 1970, the Unionwon an election at the Big Sandy Power plant of theKentucky Power Company and a Board certificateissued on June 1. The following day Kinser's leavewas summarily terminated on the ground that hisorganizing activities as a union representative consti-tuted an abuse of his contractual leave. ImmediatelythereafterKinser spoke to Respondent Wage andSalary Supervisor Hammer and Personnel DirectorLarew. When Kinser noted that the Respondent didnot object to his role in the losing campaign atHuntington but did not like the Union's victory atKentucky Power, Hammer replied, "You're right.about that."Larew's explanation was that theCompany had been getting pressure from too many,other companies and this had created a strain in theirrelations.The record is clear that the Respondentstrongly opposed the organization of its unrepresent-ed employees and those of sister companies. OnMarch 18, 1970,W. S. White, executive vicepresident,wrote to Appalachian employees, notingthatKinser's organizational activity "was not envi-sioned by Appalachian management when he wasgranted leave" and openly informing them that theCompany was opposed to the unionization of anygroup of Appalachian employees and that unionrepresentation would not work "in the best interestof the employees. . . ." Kinser's leave, however, wasnot withdrawn at this time. On April 9, 1970, WaldoS.LaFon, executive vice president of Kentucky!Power, sent a letter to the employees of thatcompany, clearly stating that the company wasopposed to their organization and that Kinser'sstatus as an employee on leave did not indicateapproval of his activities by management. A copy of'White's letterwas attached. As noted above, theUnion won the election and Kinser's leave wasterminated immediately thereafter.The majority contends that the Trial Examiner'sfinding of union hostility is "overdrawn" and that, in'fact, the Respondent did not display "a deep-seatedanimus to its employees' union representation." Itderives,notfrom Sec.7 of the Act, butsolelyfrom the contractualarrangements of the parties.Thisbeing so, the Board's"clear andunmistakablewaiver"conceptsdo not apply.Our colleagues also suggestthat, in anyevent,our deferral to arbitration in the kind of situation herebefore us may result in depriving employees of "rightstheythought wereguaranteedby Congress."We fail to see how thestatutoryrights of anyemployees could be prejudiced if the nature and extent of Kinser's "right"to remain on leave of absence status, in the circumstancesof thiscase, is leftfor relevant, albeit ambiguous, terms.Our order explicitlyguards againstany possible risk of prejudiceto statutoryrights which might result from anarbitrator's decision.7We note in this connection that the remedy requested by the Union inpresenting Kinser's grievance to the contract's grievance forum is essentiallythe same assought bythe General Counsel. 580DECISIONSOF NATIONAL LABORRELATIONS BOARDseems to us the evidence cited above is sufficient tosupport the Trial Examiner's finding. The issueposed is whether, as the Trial Examiner found,Kinser's loss of leave was prompted by discrinunato-ry motivation. Clearly, Respondent desired to avoidthe consequences of union representation for itsemployees and, admittedly, Respondent's officialsbecame alarmed after the Union's victory at Kentuc-ky Power. The depth of Respondent's hostility isirrelevant if, indeed, antiunionism was the inspirationfor Respondent's conduct.Rejecting all of the above evidence, the majorityconcludes that there is no basis for a finding ofunlawful motivation independent of the contract andthat this case "is essentially a dispute over themeaning of relevant contract terms." As inCollyerInsulatedWire, supra,themajority relegates thedeterminationof this dispute to the forum ofarbitration. Such a decision is justified in this casesolely on the ground that the Respondent has takenthe position that section 10.3 of its contractprohibitsan employee from engaging in organizing activitieswhile on leave. But for this broad interpretation of anambiguous clause the majority concedes that theRespondent's action against Kinser would be viola-tive of Section 8(a)(1) and (3) of the Act, as found bythe Trial Examiner. The critical phrase in section10.3 of the contract provides that an employee maybe granted leave "to serve the interests of the SystemCouncil or Local Unions in matters pertaining to thebargainingunits...."Themajoritymakes noattempt to interpret this clause or even to judge thereasonableness of the Respondent's interpretation. Inour opinion, it is hardly enough to say "if, in truth, itwas the parties' contractual intent" or "if, asRespondent here contends" then, accepting such acontention as truth, no violation is established.Certainly, this Board has some obligation to considerthe nature and viability of Respondent's interpreta-tion.Otherwise, any contractual term which, broadlyinterpreted, would permit an employer to engage inconduct violative of the Act may be raised as a shieldbehind which the Board dare not intrude to performits statutory function.We would think it self-evidentthat an increase in the number of union memberswithin the same employer complex is, indeed, amatter that bears a relationship to the interests of theestablishedbargainingunits.But assuming thecontrary, theRespondent freely admits that itdiscriminated against Kinser because of his concert-ed activities. Its sole defense is the above contractualclause,ambiguous at best, and which must beconstrued as a waiver by the Union of Kinser'sstatutory rights.8 The alleged infringement of suchrights by contractual agreement between a union andan employer historically has been a matter of graveconcern to the Board and the courts.In three boldsteps the majority reaches the conclusion that thiscase does not now warrant Board consideration.First,themajority is uncritically willing to assumethat the Respondent has properly interpreted section10.3 of the contract.Second,the majority is preparedtohold that a waiver by the Union of Kinser'sSection 7 rights is not"inherently destructive ofstatutory rights."Third,themajority apparently isprepared to go further and ignore the long line ofBoard and court decisions holding that a waiver ofstatutory rights must be stated in clear and unmistak-able terms.9 Whatever may be said of steps one andtwo,8Contrary to the majority, we donot contend that Kinser's right "to goon leave andremain in that status" is protectedby Sec 7What is protected,however, is his right to engage in concerted activity whether or not he is onleaveClearly,Respondentisstatutorily prohibitedfrom discriminatingagainst him and interfering with his exercise of such right9Unit Drop Forge Division Eaton Yale & Towne Inc,171NLRB 600,Rockwell-Standard Corporation,Transmissionand AxleDivision,166 N LRB124,C & C P l y w o o d Corporation,148NLRB 414, affd 385 U S 421,reversing351 F 2d 224 (C A9), AcmeIndustrialCompany,150 NLRB 1463,enfd 351 F 2d 258 (C A 7), affd. 385 US432, Beacon Piece Dyeing andFinishing Co, Inc,121 NLRB 953,HekmanFurnitureCompany,101 NLRB631,Leland-Gifford Company,95 NLRB 1306, TheB F Goodrich Company,89 NLRB 1151,The Timken Roller Bearing Company,138 NLRB 15, enfd325 F.2d 746 (C.A. 6), Yawman &ErbeManufacturingCompany, 89 NLRB881, enfd 187 Fld 947 (CA 2); WhitinMachineWorks,108 NLRB 1537,enfd 217 F.2d 593 (C A. 4), cert denied 349 U.S 905,TheItemCompany,108NLRB 1634,enfd220 F 2d 956 (C A 5), BostonHerald-TravelerCorporation,110 NLRB 2097,enfd223 F 2d 58 (C A1),Utica Observer-Dispatch Inc,I i I NLRB 58TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is an unfairlabor practice case commenced under Section 10(b) of theNational Labor Relations Act, herein called the Act. 29U.S.C. 160(b). It was generated by a charge filed on June24,1970,by International Brotherhood of ElectricalWorkers, AFL-CIO, herein called I.B.E.W. or the Union.Thereafter, on August 25, 1970, the General Counsel oftheNational Labor Relations Board, herein called theBoard, through the Regional Director for Region 9(Cincinnati,Ohio), issued a complaint against said Res-pondent. In substance said complaint, which is based onsaid charge, alleges that Respondent has violated Section8(a)(1) and (3), and that such conduct affects commerce asdefined in Section 2(6), of the Act. Respondent hasanswered admitting some facts, but denying that itcommitted any unfair labor practices.Pursuant to due notice this case came on to be heard,and was tried before me, on October 21, 1970, at Logan,WestVirginia.Allpartieswere represented at andparticipated in the hearing, and had full opportunity toadduce evidence, examine and cross-examine witnesses,filebriefs, and present oral argument. Briefs have beenreceived from the General Counsel and the Respondent.This case presents the issues of (1) whether Respondentrevoked the leave of absence, previously granted toemployee Dallas Kinser pursuant to a collective-bargain- APPALACHIAN POWER COMPANYing contract, because the activities he pursued on behalf ofcertainunionswere not included in the contractualprovision authorizing such leave; and (2) whether theBoard should defer to the grievance procedure prescribedin said contract.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent,aVirginia corporation,isengaged ingenerating,transmitting,and selling electrical powerproduced at its plants located in various parts of the StateofWest Virginia,including the plant involved herein atLogan,West Virginia.During the year preceding theissuance of the complaint in this case Respondent's grossvolume of business exceeded$250,000,of which in excessof $50,000 was derived from sales to customers outside theState of West Virginia.I find that Respondent is engagedin commerce as defined in Section 2(6) and(7) of the Act,and that it will effectuate the purposes of the Act to assertjurisdiction over Respondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDI.B.E.W., the Charging Party herein, and its local unionsmentioned in Respondent's Exhibit 1 are labor organiza-tionswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABORPRACTICESOn September 28, 1968, Respondent entered intoa singlecollective-bargaining agreement, effective October 1, 1968,and terminating September 30, 1971, with 10 local unionsof I.B.E.W. Each ofsaid local unions was recognizedrespectively as the exclusive bargaining agent of a specificunit in various units, all appropriate under Section 9(b) ofthe Act, at the following locations:Local 938, for Logan, W. Va.Local 978, for Charleston, W. Va.Local 1082, for Cabin Creek, W. Va.Local 1119, for Huntington and Point Pleasant, W. Va.Local 1182, for Lynchburg, Va.Local 1376, for Roanoke and Fieldale, Va.Local 1484, for Kanawha River, W. Va.Local 1991, for Glen Lyn, Va.Local 2175, for Clinch River, Va.Local 2235, for Beckley, W. Va.At all times since October 1, 1968, each of said localunions has been the exclusive representative of theemployees in the various designated units. The unit atLogan,West Virginia, represented by Local 938, includesAll regular employees in the Logan district, excludingall surveyors, rodmen, guards, technically trained men,accounting and sales employees, janitors (other thanplant janitors), clerical employees, and supervisoryemployees.Article 1.7 of said contractrecognizesa System Council,consisting of representatives of each of the above locals, asthe representative of each of said locals in all mattersreferred to said Council by said locals pertaining to said581,contract.Article X of the foregoing collective-bargaining agree-ment in pertinent part provides that:ARTICLE XLEAVES OF ABSENCE10.1When the Company's business conditions permit,an employee may be granted a leave of absence for aperiod not exceeding one (1) year, during which heshallcontinue to accumulate seniority; provided,however, that for a cause determined sufficient by theCompany such leave may be granted for not more thanone (1) additional year. No leave may be granted for anemployee to take employment arranged by or consent-ed to by the Company, and except as provided inSection 10.3.10.2 If it is claimed that the Company has been guiltyof discrimination in refusing or allowing a leave ofabsence, such alleged discrimination may be made thesubject of a grievance.10.3An employee who is selected as representative ofthe System Council of the Local Unions to serve theinterestsof the System Council or Local Unions inmatters pertaining to the bargaining units may, afterreasonable notice to the Company, be granted a leaveofabsencewithout pay for two (2) years, andadditional two (2) year periods thereafter if mutuallyagreed upon by the Company and the Union. He shallcontinue to accumulate seniority and service through-out the leave of absence. Upon termination of hisduties he shall be reinstated in his former position, withallrightsand privileges, provided he is then stillqualified and capable of performing the duties of suchjob.10.4 All leaves of absence shall be issued in writing andstate the condition thereof. A copy of such leave shallbe kept on file by the department head and a copyfurnished to the employee and a copy to the Union."On October 10, 1969, Dallas Kinser, an employee ofRespondent at its Logan, West Virginia, location and amember of Local 938, wrote to Respondent requesting aleave of absence, pursuant to sections 1 and 3 of saidarticleX, for l year "to accept assignment as a full timerepresentative for Local Union 938, Local Union 978, andLocal Union 1119 of the [I.B.E.W.]."Respondent replied by letter dated November 5, 1969,that it was not Respondent's practice to grant an employeepersonal leave to take employment elsewhere, and suggest-ed that he submit a request to obtain leave "for 2 years toserve the interests of the . . . Local Unions in matterspertaining to the bargaining units." As a result, Kinser inwriting on December 13, 1969, requested a leave ofabsence for 2 years beginning January 5, 1970, "to acceptassignment as a full time representative for" Locals 938,978, and 1119 of the I.B.E.W. By letter dated January 2,1970, Respondent granted Kinser's request of December13, 1969, subject to five conditions there recited. None ofsaid conditions referred to the manner in which Kinsershould use his leave of absence. Thereafter, on January 5, 582DECISIONSOF NATIONALLABOR RELATIONS BOARD1970,DallasKinser commenced his 2-year leave ofabsence.Prior to commencing his leave of absence Kinser spoketoJohnR.Larew,Respondent'spersonneldirector,concerning it. Thus some time in the summer of 1969Kinser told Larew that he, Kinser, had been approachedby Locals 938, 978, and 1119 about a job as their absencein order to obtain it. Larew assured Kinser that this couldbe done and promised to assist Kinser in obtaining suchleave.In September 1969, after said offer became firm, Kinseragain spoke to Larew about it. On this occasion Larewstated that Respondent was considering offering Kinseranother position outside the bargaining unit and suggestedthatKinser ask for a "leave in ninety day increments"because Kinser would be offered said position in 90 days.But Kinser rejected this proposal, insisting that he hadpledged himself "to the union on a one-year basis."However he did mention that he would stipulate that hisleave"might be terminated at any time by mutualconsent." Larew agreed to this latter condition.After this Kinser inquired occasionally of Larew as towhen the leave would be granted. Each time Larew repliedthat he was "working on it and trying to help" Kinser. OnJanuary 2, 1970, Kinser also spoke to John Hammer,Respondent'swagesand salary supervisor about the fiveconditions mentioned in the letter granting Kinser a leave.During this conversation Hammer alluded to the fact thatRespondent was still considering Kinser for employmentoutside the bargaining unit in a supervisory or commercialdepartment capacity.At no time during the foregoing conversations withLarew and Hammer did Kinser mention that he wouldengage in organizing activitiesduringsuch leave.In late1969Kinser also spoke to James B. White,Respondent's Logan and Williamson division manager.During the discussion of what Kinser would do during hisleave,Kinser asserted that he intended to continue certainemployee activities, including attending company safetymeetings. But White protested that Kinser, while on leave,could not attend such-company safety meetings. (Item 5 inRespondent's letter of January 2, 1970, granting Kinser'srequest for a leave, enumerates as one condition of suchleave,"You will no longer attend Company safetymeetings.")At none of the above talks which Kinser had with Larew,Hammer,orWhite was Kinser informed that he would notbe permitted to engage in organizing activities during hisleave.On Monday, January 5, 1970, Kinser began hisleave.While on leave Kinser visited various locals of I.B.E.W.at Logan, Huntington, and Charleston, West Virginia, andthe management of Respondent with whom said locals hada bargaining relationship. Among other things he attendedand conducted grievance meetings for said three locals,visited worksites to observe whether they were safe placestowork, talked with management concerning safetyproblems, and continued unions. The foregoing duties, allpertaining to matters in the bargaining unit, required "amajority" of Kinser's working time; i.e., between 30 and 40or more hours each week.In addition,Kinser continued toperform his duties as secretary-treasurer of the SystemsCouncil.During this time Kinser also engaged in organizingactivities,seeking to organize unrepresented groups atHuntington.In fact a representation petition was filed byI.B.E.W. to represent such groups at Huntington. Inaddition,Kinser engaged in organizing activities at theLouisa and Ashland plants of Kentucky Power Company.BothKentucky Power Company and Respondent aresubsidiariesof American ElectricPower.At theHunting-ton,Louisa, and Ashland plants Kinser generally per-formed his organizing work off the premises after 5 or 6p.m. in the evening,because employees there worked untilthat time,and because he was not permitted to enter saidplants to attempt to organize the employees. However hespent about 100 hours during working hours in the daytimein6months carrying out duties connected with hisorganizing functions.Such action included attendingNLRBhearings relating to representation petitions andattending elections held on such petitions.One of theseelections,held at the Big Sandy plant of Kentucky Power,was won by the I.B.E.W., and it was certified as therepresentative of said employees on June 1, 1970.DuringMarch, April, and May, 1970, Kinser alsoparticipated in organizational activities for I.B.E.W. bypersonally soliciting (a)unrepresented employees ofRespondent at its Huntington, West Virginia, office, (b)unrepresented employees of Kentucky Power Company atitsBigSandy Plant in Louisa,Kentucky,and (c)unrepresented employees of Kentucky Power Company inAshland,Kentucky, to join the Union. Elections atAshland and Big Sandy were won, while that at Hunting-ton was lost, by the Union.On March 18,1970,Respondent sent a notice to itsunrepresented employeesinHuntington,West Virginia, inpart stating that Kinser is spending a good portionofhis[leave] time attempting to expand unionorganization among unorganized employeeson Appa-lachian and sister company properties. This type ofactivitywas not envisionedby Appalachianmanage-ment when he was granted leave. The fact that Mr.Kinser is on leave has been held by some to be anindication that management looks with favor upon hisactivities.,A somewhat similar notice was sent by Kentucky PowerCo. to its employees. See General Counsel's Exhibit 2:dated April 9, 1970.On May 8, 1970, Kinser sent a letter to employees ofKentucky Power's Big Sandy plant urging employees thereto vote in an election soon to be held by NLRB. On May21, 1970, after the Union won the above election, it posteda notice on Respondent's bulletin board stating that theUnion wonsaid election and asserting that "Big SandyPlant is the first property of Kentucky Power Company tochoose union affiliation. . . . [This] organizing campaignwas conducted by [Kinser]."Thereafter, on June 2, 1970, Respondent'spersonneldirector,has been under review and I am convinced thatthe leave granted you as well as your activities while onleave are both contrary to the letter as well as the intent of APPALACHIAN POWER COMPANY583the provisions of the Agreement [between Respondent and10 locals of I.B.E.W.]. Accordingly your leave of absence isrevoked effective July 1, 1970." A copy of this letter wassent by Larew to James B. White, manager of Respon-dent's Logan and Williamson division, J. C. McIntosh,Respondent's director' of labor relations, and O. C. Hall,manager of Kentucky Power's Ashland division. KentuckyPower's personnel director, Sause, had previously com-plained to Larew of Kinser's organizing activities amongits employees.Upon receiving said letter Kinser spoke to Respondent'swage and salary supervisor, Hammer, concerning saidrevocation.During this conversation Kinser charged that"somebody up there" did not like the Union's victory atBig Sandy but did not object to its defeat at Huntington.Hammer replied, "You're right about that." That sameevening Larew telephoned Kinser that Kinser's "activitieshad been outside the scope of the leave" and that "therewas too much pressure from the other companies,"including Kentucky Power, which caused Kinser's leave tobe canceled. Larew added that such activities were causing"a strain in relations" with other companies and thensuggested thatKinser proceed in accordance with thegrievance procedure of the contract. Thereupon Kinserasked Larew to expedite the processing of his grievanceand, if possible, to have it "presented" prior to theexpiration of the termination of his leave on July 1, 1970.To this Larew agreed and so promised.About June 15, 1970, while Kinser and Union Interna-tionalRepresentative Bledsoe discussed said revocationwith Larew, the latter reasserted that it was prompted byKinser's contribution to "organizing activities on Kentuc-ky Power Company property." The decision to terminatesaid leave was made by Larew and Respondent's executivevice president, W. S. White, according to Larew.On June 3, 1970, Kinser wrote to the employees ofKentucky Power Company's Ashland division invitingthem to attend a union meeting on June 9, 1970, at 7 p.m.,"to discussmatters of interest to you concerning therepresentation election [about to be held by the N.L.R.B.]forAshland Division employees." As noted above, thiselection, held on June 10, 1970, was won by the Union.Thereafter, the Union posted a bulletin on the Company'sbulletinboard proclaiming the Union's victory andnotifying said employees that "This campaign was con-ducted by D. A. Kinzer,BusinessManager of LocalUnions 938, 978, and 1119 in his spare time after 3:30p.m.,,On June 8, 1970, Kinser filed a grievance protesting therevocation of his leave of absence. This was denied. Kinserthen proceeded with his grievance to the fourth step of thegrievance procedure, and a hearing was held thereon onJune 15, 1970. On July 7, 1970, Respondent denied thegrievance at this fourth step, and the Union then referredthe matter to arbitration. At said fourth step said grievancewas rejected on the ground that "It has come to ourattention that the grievant has been performing dutiesbeyond the scope of matters pertaining to the bargainingunits of Local Unions 938, 978, and 1119 of the I.B.E.W.,(although the leave of absence was granted initially on thebasis of grievant's letter request of December 13, 1969,which stated specifically he was going to serve theselocals."During the hearing at the fourth step Respondentinsisted thatKinser's leave "was only for serving thebargaining unit and that organizing activities were outsidethe scope of the service to the existing bargainingunit. . . . And that's why the leave was revoked."In the meantime, on June 30, 1970, Kinser wrote toLarew stating that he, Kinser, would return to work forRespondent on July 2, 1970, but was "not abandoning anyrightswhatsoever or any legal proceedings in support ofthose rights."He did report to work on July 2, 1970.On August 7, 1970, Respondent wrote to the Union thatthe former had selected J. C. McIntosh as the company'sarbitratorand requested that the Union's arbitratorcontactMcIntosh at American Electric Power ServiceCorporation in New York City to arrangea time and placefor a hearing on Kinser's grievance. By letter dated August11, 1970, the Union notified Respondent that the formerhad designated Lucian M. Bledsoe, International repre-sentative, as its arbitrator on said grievance.On August 18, 1970, McIntosh and Bledsoe met to selecta neutral arbitrator on Kinser's grievance, but were unableto agree on one. Thereupon Bledsoe offered to undertaketo submit the issue of a neutral arbitrator to the AmericanArbitration Association. But he had not done so by thedate of the trial herein. However, at the trial of the instantcase on October 21, 1970, Bledsoe testified that "as of" thatmorning he was "withdrawing" the reference of Kinser'sgrievance to arbitration "and the case will not be takenbefore the Arbitration Association."The foregoing findings are derived from stipulations ofthe parties, numerous documents in evidence, and virtuallyundisputed oral testimony. In a few minor instances wherea variation exists between the oral testimony of Respon-dent's witnesses and Kinser, I have credited Kinser.Concluding Findings and DiscussionInitially it is desirable to determine whether the Boardshould not consider this case on the merits but shouldawait the outcome of the grievance procedure. It is myopinion, and I rule, that it is significant that steps short ofarbitrationhave been utilized in processing Kinser'sgrievance. Cf.International Harvester Company,138 NLRB923. This is because the Board has held that it will notdefer to grievance procedures unless they have resulted inan arbitration award.SpielbergManufacturing Company,112 NLRB 1280. SeeCloverleaf Division of Adams DairyCo., 147 NLRB 1410, 1415-16. Cf.Beacon Piece Dyeingand Finishing Co., Inc.,121NLRB 953, 961-962. Sincearbitration has been abandoned by Kinser, I find thatthere is no occasion to defer thiscaseuntil an arbitratorrenders his decision. Cf.Simpson Lee Paper Company,186NLRB No. 109 (TXD). The fact that the grievanceprocedure was availed of to the fourth step should notcause the Board to refuse jurisdiction here. For said fourthstep called for, and resulted in, a decision by Respondent,an interested party. Patently a decision by a party to aproceeding should not inhibit the Board from disregardingsaid decision in an unfair labor practice case.A second preliminary question is whether this caseinvolves no more than a breach of contract based on a 584DECISIONSOF NATIONALLABOR RELATIONS BOARDconstruction of its terms. If it does, then the Board is notthe proper forum to settle conflicting contract interpreta-tions.United Telephone Company of the West,112 NLRB779, 781-782. However, when a breach of contract alsoamounts to an unfair labor practice the Board not only willaccept jurisdiction of the case but will, to the extentnecessary to resolve the unfair labor practices, construepertinent provisions of a contract.N.L.R.B.v.C & CPlywood Corporation,385 U.S. 421, 428;George E. LightBoat Storage, Inc.,153NLRB 1209, fn. 1; SeeSmith v.Evening News Association,371U.S. 195, 197;Carey v.Westinghouse Electric Corp.,375 U.S. 261. It is my opinion,and I find, that this case presents the question of whetheran unfair labor practice has occurred, that thereby morethan a contract interpretation question is involved, and,therefore the Board will entertain the present case in orderto decide the question of whether an unfair labor practicehas been committed. SeeN.L.R.B. v. Acme Industrial Co.,385 U.S. 432;N.L.R.B.v. StrongRoofing Co.,393 U.S. 357.Cf.Century Papers, Inc.,155 NLRB 358, 361-362. In myopinion,Jos. Schutz Brewing Company,175 NLRB No. 23,isdistinguishable because there, unlike here, the employ-er's action was not motivated by antiunion considerations.The next question is whether article 10.3 of thecollective-bargaining contract, relating to leaves of absence"to serve the interests of the System Council or LocalUnions in matters pertaining to the bargaining units,"circumscribesKinser's organizing activities (a) outsidenormal working hours, or (b) during normal workinghours, or both.A.As to Nonworking HoursOrdinarily an employer may not regulate or control anemployee's union activities during such times which arenot included in the employee's working day. Such a ruleconstitutes an impediment to self-organization and isthereforediscriminatory.Thus an employer may notenforce a nonsolicitation rule so broad that it forbidssolicitation on behalf of a union during nonworking time;Republic Aviation Corporation v. N.L.R.B.,324 U.S. 793.This is because solicitation and other forms of unionactivity during nonworking time are safeguarded by theAct and may not be interfered with or limited by anemployer. Citation of authority upon this branch of thecase would be supererogatory. Hence Respondent couldnot restrict Kinser's organizing activities during such timeas he was not on leave if he engaged in them outside of hisworking hours.Nevertheless a bargaining agent may forego somestatutory rights of employees by subscribing to a waiverthereof in a collective-bargaining contract. An examplethereof is the giving up of the right to strike.Iassume,without deciding, that such agent may surrender anemployee's right dunng nonworking hours to engage inorganizing activities by an appropriately worded contrac-tual provision, whether the employee is on leave or not. Butwhen a right is so waived the text of the contractwithdrawing the same must be clear and unambiguous, fora waiver is the intentional relinquishment of a specific andknown right.Beacon Piece Dyeing and Finishing Co., Inc.,121NLRB 953, 957, 960. In my opinion the text of thecontract provision in question relating to leaves of absencedoes not expressly restrict union activities during nonwork-ing hours, regardless of whether an employee is on suchleave or not. Hence I find that such provision does notattain the stature of a waiver of an employee's right toengage in organizing activities during nonworking hourswhile on leave.Accordingly, I find that no contractual provisionrestricted or controlled Kinser's statutory right to engage inunion activities dunng nonworking hours while on leave.Consequently, Respondent lacked authority lawfully tocancel his leave on the ground that he participated in suchactivitiesdunng nonworking hours. Cf.Harvey Prober,Inc.,146 NLRB 683, 689. WhileUnited Aircraft Corpora-tion,144 NLRB 492, 494, is distinguishable, it does suggestthat an employee is free to attend to union business duringnonworking hours.B.As to Working HoursIt is well established that an employer may forbidorganizing activity by his employees during working hourson behalf of a labor organization. If he adoptsa rule tothateffecthemay take disciplinaryaction againstemployees who transgress its prohibitions. This is because"working time is for work,"RepublicAviationCorporationv.N.L.R.B.,324 U.S. 793, 803, fn. 10, and an employerdunng such working time. See alsoOmni Spectra, Inc., 186NLRB No. 93.Of course an employer may waive his right toinsist thatworking time is for work and thus permit employees toengage insome form of union activity during such time.Such waiver often is accomplished by means of a provisiontherefor in a collective-bargaining contract.But, since awaiver is a deliberate abandonment of a specific right, onlythose activitiesmay be engaged in which are expresslydescribed in the renunciation provisions of the contract.Activitiesnotmentioned in such contract will not beconsidered to have been sanctioned by said instrument.The foregoing applies to contractual provisions approv-ingunion organizing activities during working hoursnormally devoted to the employer'sbusiness.It ismyopinion, and I rule, that similar principles govern contrac-tualprovisions,as in the instant case,which grantemployees a leave of absence "to serve the interests of [arecognized labor organization) in matters pertaining to thebargaining units." In other words, such quoted languageconstitutes a partial waiver of the employer's right tocontrol employees during the hours they should be workingfor him. As a waiver, however, such text may not beextended to empower the commission of acts not fairlycomprehended within, or contemplated by, its terms.Inmy opinion Respondent'swaiver in said contractualprovision, reasonably construed, does notcover organizingactivities performed by Kinser during those hours of theday when he would generally be working for Respondent.Consequently, his engaging in such activities during suchhours constitutes unauthorized conduct to which Respon-dent can put a stop by annulling the leave theretoforeconferred upon him. Since Kinser admittedly dischargedsome organizing functions during working hours Respon- APPALACHIANPOWERCOMPANYdent could have canceled his leave for such deviation fromthe terms of the leave.Itmay be that Respondent would have abrogatedKinser's leave solely because he had abused the privilegesattached to said leave by engaging in organizational actsduring workers'hours. But it did not cancel his leave onlyon this ground.Admittedly Respondent nullified Kinser'sleavebecause of Kinser'sconduct in organizationalpursuits both during and outside normal working hours.The question then is whether invalidating Kinser's leavefor engaging in such work both during and outside workinghours constitutes a discriminatory withdrawing of suchleave prohibitedby the Act.While I have been unable to find adjudications answer-ing the question posed in the preceding paragraph, Ibelieve that decisions in analogous situations point the wayas to the proper conclusion in the instant case.Those caseshold that where an employee has been discharged, eventhough a lawful or valid cause may exist therefor, if histerminationwas inflicted substantially because of hisactivity protected by the Act such termination is discrimi-natory and transgresses the Act.BettsBaking Co. v.N.L.R.B.,380 F.2d 199(C.A. 10). SeeN.L.R.B. v.Lexington Chair Co.,361 F.2d 283, 295 (C.A. 6)."The mere existence of valid grounds for a discharge isno defense to a charge that the discharge was unlawful,unless the discharge was predicated solely on thosegrounds,and not by a desire to discourage union activity-N.L.R.B.v. Symonds Manufacturing Co.,328 F.2d 835, 837(C.A. 7). "In order to supply a basis for inferringdiscrimination,it is necessary to show that one reason forthedischarge is that the employee was engaging inprotected activity. It need not be the only reason but it issufficient if it is a substantial or motivating reason,despitethe fact that other reasons may exist."N.L.R.B.v.WhitinMachineWorks,204 F.2d 883,885 (C.A. 1).Accord:N.L.R.B. v. LonghornTransferService,Inc.,346 F.2d 1003,1006 (C.A. 5).The doctrine enunciated in the foregoing casesrelating to discharges seems to me to be applicable tocancellations of leaves of absences.Stated in anotherway, when an employee's leave of absence is canceledfor a discriminatory reason,even though a validcause exists for its termination,such cancellationviolates theAct if it was imposed substantiallybecause of his activities protected by the Act. I alsorecognize,and rule as a matter of law, that member-ship in, or activities on behalf of, a labor organiza-tion,or both,do not immunize or shield an employeefrom discipline for cause.Metals EngineeringCo.,148NLRB 88, 90;Mitchell Transport,Inc.,152 NLRB122, 123,affd.sub nom.Hawkinsv.N.L.R.B.,358F.2d 281, 283-284(C.A. 7). Ihave been guided bythese principles in disposing of the instant case.When gauged by the above standards I am persuaded,and find, that a substantial or motivating reason fordenying continuance of Kinser's leave is his organizationalactivity during nonworking hours.Iam convinced, andfind,that this ultimate finding is not undermined by thefact,which I find,that another(but subordinate)reason585existed; i.e., carrying on some of such activities duringworking hours, which may also have contributed,in lesserpart, to the decision to terminate his leave.That the overriding consideration to destroy Kinser'sleave was hisorganizationalwork among the employees ofKentucky Power Company during nonworking hours isderived from a critical scrutiny of the record. For example,it is admitted that Kentucky Power protested to Respon-.dent that Kinser wasorganizingKentucky's employees,and that this not only substantially induced Respondent to.seriouslyappraise such conduct byKinser,but alsoRespondent wrote to its employees complaining thatKinser's said conduct "was not envisioned by Appalachianmanagementwhen he was granted leave." See GeneralCounsel's unnumbered exhibit datedMarch 18, 1970.Further, in revoking Kinser's leave Larew wrote to himthat "thisentire matter"of organizingled to the decision toadopt said revocation. Patently "thisentirematter"includes Kinser's efforts at Kentucky Power.Respondentargues,however, that Kinser devoted about10 percent of his workingtime to organizationalefforts andthat this cannot be denominatedasde minimis.As foundabove, such efforts on working time did enter into thedecision to end Kinser's leave. But I find that theoverriding reason for such decision was his activitiesduring nonworking hours. In this connection I find thatRespondent entertained antiunion hostility and that suchentered into the decision to cancel Kinser's leave. Suchanimus, of course, is sanctioned by Section 8(c) of the Act;but it may be considered in evaluating the. reasons,prompting Respondent to terminate Kinser's leave.MaphisChapman Corp. v. N.L.R.B.,368 F.2d 298, 304 (C.A. 4);N.L.R.B. v. Georgia Rug Mill,308 F.2d 89, 91 (C.A. 5)."Direct evidence of a purpose to discriminate is rarelyobtained, especially as employers acquire some sophistica-tion about the rights of their employees under the Act; butsuchpurposemay be established by circumstantialevidence."Corrie Corporation v. N.L.R.B.,375 F.2d 149,152 (C.A. 4). Accord:HartsellMills v. N.L.R.B., IllF.2d291, 293 (C.A. 4);N.L.R.B. v. Melrose Processing Co.,351F.2d 693, 698 (C. A. 8). "Nowadays it is usually a case ofmore subtlety."N.L.R.B. v. Neuhoff Bros.,375 F.2d 372,374 (C.A. 5). I have found such purpose to discriminateupon evaluating the entire record notwithstanding anabsence of direct evidence of such a design.Accordingly, I find that Kinser's loss of his leave wasprompted by discriminatory motivations and that cancel-ing his leave violates Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of Respondent set forth in section III,above, found to constitute an unfair labor practice,occurring in connection with its operations described insection I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYAs Respondent has been found to have engaged in anunfair labor practice, I shall recommend that it cease anddesist therefrom and that it take affirmative action, as setforth below, designed to effectuate the policies of the Act.'In view of the finding that Respondent discriminatedagainst Dallas Kinser by canceling his leave of absence, itwillbe recommended that Respondent be ordered torestore such leave to him,if he shall so request,for a periodof 2 years less the actual time he has already been on leavesince January 5, 1970. It will also be recommended thatRespondent post appropriate notices.The conduct of Respondent in my opinion does notportray a general opposition to the Act. Consequently, Ifind that the cease and desist portion of an Order isappropriate which is limited to enjoining the activity foundto be an unfair labor practice. Since such aspect of theremedy adopted should be commensurate with the infrac-tion of the Act found herein,relief more extensive in scopeis not warranted, and I so find.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.I.B.E.W.and its 10 local unions mentioned inRespondent's Exhibit1are labor organizations within themeaning of Section 2(5) of the Act.2.Respondentisan employer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and(7), of the Act.3.By discriminatingin regard to Dallas Kinser's leaveof absence (said leave being a termor condition ofemployment),therebydiscouragingmembership inI.B.E.W.and its locals mentioned in Respondent'sExhibit1(the same being labor organizations),Respondent hasengaged in an unfairlabor practicecondemnedby Section8(a)(3) and (1) of the Act.4.The foregoing unfair labor practiceaffects com-merce as definedin Section2(6) of the Act.[Recommended Order omittedfrom publication.]